


117 HR 2230 IH: Delivering Envelopes Judiciously On-time Year-round Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2230
IN THE HOUSE OF REPRESENTATIVES

March 26, 2021
Mr. Krishnamoorthi (for himself, Mr. Khanna, Ms. Norton, Mr. Welch, Ms. Wasserman Schultz, Mr. Cooper, and Mr. Mfume) introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To amend title 39, United States Code, to maintain certain service standards for first-class mail, and for other purposes.


1.Short titleThis Act may be cited as the Delivering Envelopes Judiciously On-time Year-round Act or the DEJOY Act. 2.Service standards for first-class mailSection 3691 of title 39, United States Code, is amended by adding at the end the following:

(e)Service standards for first-Class mailNotwithstanding any other provision of this title, the service standards for first-class mail shall be such standards as in effect on January 1, 2021..  